Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 1 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 2 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 3 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 4 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 5 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 6 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 7 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 8 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 9 of 21




                         Ex. M to TRO Motion:
                          Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 10 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 11 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 12 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 13 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 14 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 15 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 16 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 17 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 18 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 19 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 20 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
Case 1:20-cv-04651-SDG Document 6-13 Filed 11/17/20 Page 21 of 21




                          Ex. M to TRO Motion:
                           Peterford Affidavit
